UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported):August 21, 2014 THERAVANCE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-30319 (Commission File Number) 94-3265960 (I.R.S. Employer Identification Number) 951 Gateway Boulevard South San Francisco, California 94080 (650) 238-9600 (Addresses, including zip code, and telephone numbers, including area code, of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 21, 2014, Bradford J. Shafer indicated that he will be resigning as Senior Vice President, General Counsel and Secretary of Theravance, Inc. effective August 31, 2014 in connection with his commencement of employment with Theravance Biopharma US, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERAVANCE, INC. Date:August 21, 2014 By: /s/ Michael W. Aguiar Michael W. Aguiar Chief Executive Officer
